Exhibit 21 Affiliates and Subsidiaries of Wisconsin Public Service Corporation December 31, 2010 Wisconsin Public Service Corporation+ WPS Leasing, Inc.+ Wisconsin Valley Improvement Company (27.1% ownership)+ Wisconsin River Power Company (50% ownership)+ WPS Investments, LLC (approximately 12.54% ownership)+ American Transmission Company LLC (approximately 34.07% ownership)+ ATC Management Inc. (32.11% ownership of Class A shares)+ All affiliated companies listed are 100% owned except asnoted otherwise. + Formed under Wisconsin law
